DETAILED ACTION
This Office Action is in response to the After Final (AF) filed on 7 June 2022.
Claims 1-6, 10-18 and 20-28 are presented for examination.
Claims 6 and 18 are amended.
Claims 7-9 and 19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed 7 June 2022, with respect to the Objection of Claims 1, 10 and 16 have been fully considered and are persuasive.  The Objection of Claims 1, 10 and 16 has been withdrawn. 

Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claim 10, the Applicant argues:
(1)	Kim fails to teach or suggest that a “receiving beam for the interference assessment ... is determined based on a pre-configuration...” as recited in claim 10. The Office cites to at least paragraphs 97-99 of Kim to contend that Kim discloses that the receiving beam for interference assessment is determined based on a pre-configuration. See Final Office Action at pp. 12-13 (Apr. 8, 2022). In paragraph 97, Kim teaches that a user equipment (UE) receives PDSCH transmitted by eNB at subframe 7, and in paragraph 99, Kim teaches that the UE measures interference using IMR at subframe i. See Kim at [0097], [0099]. However, the location of IMR at subframe i does not teach that the receiving beam for the interference assessment is determined based on a pre-configuration. Even if the Office contends that Kim teaches that both the UE and base station know the location of subframe i that includes the IMR, a subframe is not the same as a receiving beam and Kim does not disclose that a receiving beam for interference assessment is determined based on a pre-configuration. The Office seems to generally contend that FIG. 9 of Kim (reproduced below) shows a receiving beam. See Final Office Action at p. 12 (Apr. 8, 2022). In FIG. 9, Kim teaches that the UE receives PDSCH 910 from the transmission point (TP) A and performs interference measurement, and that the UE also performs interference measurement based on IMR B 930 to generate channel state information for TP B simultaneously. See Kim at [0090]. Such a disclosure, however, does not mean that the UE determines a receiving beam for interference assessment based on a pre-configuration for at least three reasons: (1) Kim does not teach that the “PDSCH” and “IMR” are same as the claimed “receiving beam”; (2) Kim also does not teach that the “PDSCH” and “IMR” are determined based on a pre-configuration between a wireless device and a base station; and (3) a reception of PDSCH or IMR in Kim does not mean that the wireless device determines a receiving beam for the interference assessment based on a pre-configuration. 
Thus, for at least these reasons, independent claim 10 is patentable over Kim. Independent claim 20 recites features similar to those mentioned above for independent claim 10. Thus, independent claim 20 is patentable over Kim for at least the reasons mentioned above and also due to its own merits [Remarks, pages 7-8].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated in the previous rejection and below, Kim discloses a wireless communication method, comprising: 
wherein the receiving beam for the interference assessment used in the second mode is determined based on a pre-configuration between the wireless device and the base station (see Figures 9 and 10, components 1000, 1020 and Figure 12, steps 1220, 1240 and pages 6, paragraphs 96-100 and page 7, paragraph 108, lines 1-13, wherein the receiving beam/(beam as shown in Figure 9) for the interference assessment/(Interference Measurement Resource (IMR)) used in the second mode/(UE does not perform IMR-based interference measurement and PDSCH at the same time) is determined based on a pre-configuration/(conditions 1 and 2) between a the wireless device/UE and the base station/eNB).
In other words, paragraph 108 of Kim discloses the eNB generates the channel state information using previously measured interference without performing interference measurement at the corresponding subframe at operation 1230 of Figure 12, if it is determined that the UE has to perform the IMR-based interference measurement.  Furthermore, paragraphs 96-100 further discloses the criteria regarding conditions 1 and 2.  Additionally, paragraph 107 discloses the eNB determines whether the UE fulfills the conditions 1 and 2 based on the PDSCH scheduling decision of operation1210 and the IMR configuration of operation 1200 to perform the IMR-based interference measurement and PDSCH reception at the same subframe operation 120.
Therefore, Kim discloses the broadly claimed limitation “wherein the receiving beam for the interference assessment used in the second mode is determined based on a pre-configuration between the wireless device and the base station”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469